--------------------------------------------------------------------------------


EXHIBIT 10.1
 
AGREEMENT OF SETTLEMENT AND RELEASE IN FULL
 
THE STATE OF TEXAS
§
     
§
 
KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF HARRIS
§
   



This AGREEMENT OF SETTLEMENT AND RELEASE IN FULL (“Agreement”) is made and
entered into by and between Varco and ICO, as more fully described in the
Definitions section below.
 
Recitals
 
Whereas, Varco International, Inc. n/k/a National Oilwell Varco, Inc., Varco
L.P., and Varco Coating Ltd., as Buyer Parties, and ICO, Inc., ICO Global
Services, Inc., ICO Worldwide, Inc., ICO Worldwide Tubular Services Pte Ltd, The
Innovation Company, S.A. de C.V., and ICO Worldwide (U.K.) Ltd, as Sellers,
entered into that certain Purchase Agreement dated July 2, 2002 (“Purchase
Agreement”), with a Closing Date of September 6, 2002 (“2002 Closing”).
 
Whereas, pursuant to Article X of the Purchase Agreement, Sellers agreed to
indemnify and hold harmless the Buyer Parties, their Affiliates and their
respective Representatives (collectively, the “Buyer Indemnified Parties”)
against certain Losses that such Buyer Indemnified Party shall actually incur.
 
Whereas, pursuant to Article X of the Purchase Agreement, Buyers agreed to
indemnify and hold harmless the Seller Parties, their Affiliates and their
respective Representatives (collectively, the “Seller Indemnified Parties”)
against certain Losses that such Seller Indemnified Parties shall actually
incur.
 
Whereas, after the Closing Date, Varco made certain indemnification claims for
Losses allegedly arising out of, resulting from or based upon alleged breaches
of the Purchase Agreement or liabilities allegedly retained by ICO pursuant to
the Purchase Agreement (“Noticed Claims”);
 
Whereas, ICO denies any liability for any of the Noticed Claims.
 
Whereas, Varco and ICO (the “Parties”) seek to resolve any and all liability of
the Parties arising out of the Noticed Claims and certain other claims that may
be brought by the Parties.
 
NOW, THEREFORE, in consideration of the mutual promises exchanged in this
Agreement and other good and valuable consideration, the sufficiency of which is
hereby acknowledged and confessed, Varco and ICO agree as follows:
 


--------------------------------------------------------------------------------



I.   Definitions
 
The following DEFINITIONS shall apply throughout this Agreement. Any capitalized
term not defined herein shall have the same meaning as defined in Annex A of the
Purchase Agreement.
 
1.1    “ICO” means ICO, Inc., a Texas corporation, ICO Global Services, Inc., a
Delaware corporation, ICO Worldwide, L.P., f/k/a ICO Worldwide, Inc., a Texas
limited partnership, The Innovation Company, S.A. de C.V., a corporation
organized under the laws of Mexico, and ICO Worldwide (U.K.) Ltd., a corporation
organized under the laws of the United Kingdom.; the agents, employees,
officers, directors, shareholders and attorneys of ICO, Inc., ICO Global
Services, Inc., ICO Worldwide, L.P., The Innovation Company, S.A. de C.V., and
ICO Worldwide (U.K.) Ltd.; all companies or firms affiliated with, subsidiary
to, or the parent company of ICO, Inc., ICO Global Services, Inc., ICO
Worldwide, L.P., The Innovation Company, S.A. de C.V., and ICO Worldwide (U.K.)
Ltd.; the predecessors, successors and assigns of ICO, Inc., ICO Global
Services, Inc., ICO Worldwide, L.P., The Innovation Company, S.A. de C.V., and
ICO Worldwide (U.K.) Ltd.; and the successor and assigns of each of the
foregoing, and any and all other persons, firms, and corporations claiming by,
through, under, or on behalf of the persons or entities named in this definition
of ICO.
 
1.2      “ICO Released Claims” means the ICO Thibodaux Claims.


1.3      “ICO Thibodaux Claims” means those claims that have been brought
against ICO as of the date hereof in Cause No. 2001-16872, C.M. Thibodaux
Company, Ltd. v. Exxon Mobil Corp., et al., in the Civil District Court for the
Parish of Orleans, State of Louisiana, Division I-14.


1.4      “Noticed Claims” means those claims made by Varco, allegedly
constituting breaches of the Express Warranties and Excluded Liability claims,
and including any Loss, demand, claim or cause of action for damage to an Asset
or other site-related remedies (e.g. site investigation and remediation) because
of an Environmental Condition, violation of Environmental Laws, or Encumbrance
under the Purchase Agreement, relating to or concerning the following facilities
and matters:
 

 
(1)
Amelia, Louisiana;

 

 
(2)
Aztec, New Mexico;

 

 
(3)
4950 Andrews Highway and 5012 Andrews Highway, Odessa, Texas;

 

 
(4)
Bakersfield, California;

 

 
(5)
Bond, Texas;

 

 
(6)
Brookhaven, Mississippi;

 

 
(7)
Broussard, Louisiana;

 

-2-

--------------------------------------------------------------------------------




 
(8)
Casper, Wyoming;

 

 
(9)
Corpus Christi, Texas;

 

 
(10)
North Mustang Drive, Denver City, Texas;

 

 
(11)
Edmonton, Alberta;

 

 
(12)
Fulton Road, Odessa, Texas;

 

 
(13)
Hobbs, New Mexico;

 

 
(14)
Hueytown, Alabama;

 

 
(15)
Hughes Springs, Texas;

 

 
(16)
Muskogee, Oklahoma;

 

 
(17)
Nisku, Alberta;

 

 
(18)
100 and 200 East 61st Street, Odessa, Texas;

 

 
(19)
300 West 61st Street, Odessa, Texas;

 

 
(20)
8869 West 26th Street, Odessa, Texas;

 

 
(21)
Stevens Road, Odessa, Texas;

 

 
(22)
Oklahoma City, Oklahoma (Tubular and Casing Pipeyard; Tubular Inspection
Facility and Sucker Rod Inspection Facility);

 

 
(23)
Pueblo, Colorado;

 

 
(24)
Red Deer, Alberta;

 

 
(25)
Sheldon Road, Houston, Texas;

 

 
(26)
West Little York, Houston, Texas;

 

 
(27)
Products Liability (Quail Tube Inspection Facility, Drill Tube International
Inspection Failure and BP Deepwater Coating Failure);

 

 
(28)
International Tubular Services Product Liability Claim; and

 

 
(29)
the Varco Thibodaux Claim.

 
1.5      “Released Claims” means the ICO Released Claims and the Varco Released
Claims.

-3-

--------------------------------------------------------------------------------



1.6      “Transferred Properties” means all Real Property included in the
Assets, the interest in which was transferred to Varco under the Purchase
Agreement, including owned and leased property.
 
1.7      “Varco” means Varco International, Inc. n/k/a National Oilwell Varco,
Inc., a Delaware corporation, Varco L.P., a Delaware limited partnership,
National Oilwell Varco, L.P., a Delaware limited partnership, and Varco Coating
Ltd., a corporation organized under the laws of Canada; the agents, employees,
officers, directors, shareholders and attorneys of Varco International, Inc.
n/k/a National Oilwell Varco, Inc., Varco L.P., National Oilwell Varco, L.P.,
and Varco Coating Ltd.; all companies or firms affiliated with, subsidiary to,
or the parent company of Varco International, Inc. n/k/a National Oilwell Varco,
Inc., Varco L.P., National Oilwell Varco, L.P., and Varco Coating Ltd.; the
predecessors, successors and assigns of Varco International, Inc. n/k/a National
Oilwell Varco, Inc., Varco L.P., National Oilwell Varco, L.P., and Varco Coating
Ltd.; and the successor and assigns of each of the foregoing, and any and all
other persons, firms, and corporations claiming by, through, under, or on behalf
of Varco International, Inc. n/k/a National Oilwell Varco, Inc., Varco L.P.,
National Oilwell Varco, L.P., and Varco Coating Ltd.
 
1.8      “Varco Released Claims” means any and all existing and future claims,
demands, theories of recovery, and causes of action, whether known or unknown,
pending or threatened, for any and all existing, future, known, and unknown
damages and remedies that arise out of, result from or are based upon
 

 
(i)
the Noticed Claims;




 
(ii)
any other direct claims by Varco related to Environmental Conditions on any or
all of the Transferred Properties, any violations of Environmental Laws in
connection with conditions on such Transferred Properties, and any
investigation, remedial or other cleanup activities undertaken in connection
thereon (including without limitation any claims, past, present, and future,
related to NORM, RCRA or capital improvements);




 
(iii)
specifically excluding the ICO Thibodaux Claim, any claims concerning an
Environmental Condition or violation of Environmental Law by a Person with an
interest in title or a lease to a leased property transferred as a Transferred
Property against Varco or against ICO as predecessor-in-interest;




 
(iv)
any claims concerning an Environmental Condition or violation of Environmental
Law that may be asserted against Varco or ICO by a Person who is the property
owner or other property interest holder after Varco sells or leases or otherwise
grants or transfers any interest in any Transferred Property to such Person,
following a sale, transfer, or lease of the property by Varco, or otherwise;




 
(v)
any claims by Varco as property owner or operator or other property interest
holder of a property owned or operated by Varco as of the Effective Date hereof,
which property is not a Transferred Property, where such claims arise


-4-

--------------------------------------------------------------------------------



out of Environmental Conditions on the Transferred Properties as of the Closing
Date; and



 
(vi)
any claims against, or orders or injunctions applicable to, Varco or ICO made by
any Governmental Authority relating to Environmental Conditions on any
Transferred Property or violations of Environmental Laws by Varco or by ICO in
connection with ICO’s ownership or operation of the Transferred Properties prior
to the Closing Date;



and in connection therewith all actual damages; all costs associated with the
investigation; all exemplary and punitive damages; all penalties of any kind,
including WITHOUT LIMITATION any tax liabilities or penalties; damage to
business reputation; lost profits or good will; consequential damages; damages
ensuing from loss of credit; and, prejudgment and postjudgment interest, costs
and attorney’s fees. This definition further includes, BUT IS NOT LIMITED TO,
all elements of damages, all remedies, and all claims, demands, and causes of
action that are now recognized by law or that may be created or recognized in
the future by any manner, including WITHOUT LIMITATION by statute, regulation,
or judicial decision; PROVIDED that nothing in the foregoing provisions is
intended to, and this provision shall not, release ICO from the ICO Released
Claims.
 
1.9      “Varco Thibodaux Claim” means the claim brought against Varco by the
Plaintiff in Cause No. 2001-16872, C.M. Thibodaux Company, Ltd. v. Exxon Mobil
Corp., et al., in the Civil District Court for the Parish of Orleans, State of
Louisiana, Division I-14.
 
II.   Agreement
 
2.1      In connection with the execution and delivery of this Agreement Varco
and ICO acknowledge this Agreement is effective as of Noon, Central Standard
Time, on November 21, 2006 (“Effective Date”). On or before the Effective Date,
at a closing to be held at the offices of Varco in Houston, Texas (“Closing”),
ICO shall deliver to Varco the following consideration totaling $7,500,000.00:
 
(a)      A “Joint Release Certificate” executed by ICO from ICO and Varco to the
Escrow Agent, Citibank, N.A., irrevocably instructing the Escrow Agent to
disburse all of the Escrow Fund (“Escrow Fund”) and any accrued interest thereon
to National Oilwell Varco, L.P. as the successor-in-interest to Varco, L.P.
according to the terms of that Exhibit “A” attached hereto (estimated to be
$5,417,004.42 on November 17, 2006) and upon disbursement of all of the Escrow
Fund plus its accrued interest to close the Escrow Account and terminate the
Escrow Agreement;
 
(b)      A cash payment in the amount of the net difference between $6,500,000
and the Escrow Fund plus its accrued interest (estimated to be $1,082,995.58 on
November 17, 2006) in the form of a cashier’s check, certified check or evidence
that such sum has been transferred to National Oilwell Varco, L.P.’s account
(“Cash”). If delivered by wire transfer, the payment of Cash shall be wire
transferred as follows: to the account of [information redacted];
 

-5-

--------------------------------------------------------------------------------



and
 
(c)      A fully executed promissory note in the amount of $1,000,000 due and
payable on December 1, 2007, accruing interest at 6 ½ % according to the terms
of Exhibit “B” attached hereto (“Note”).
 
Within fourteen (14) days of receipt of the Escrow Fund by Varco, ICO and Varco
agree to reconcile the Cash and Escrow Fund such that ICO will only pay a total
of $6,500,000 (with exception of the Note) and Varco shall only receive
$6,500,000 (with exception of the Note) as of November 21, 2006.
 
2.2      As of the Effective Date and subject to Section 2.4, Varco RELEASES,
ACQUITS, and FOREVER DISCHARGES ICO from the Varco Released Claims that have
accrued or may ever accrue to Varco.
 
2.3      As of the Effective Date and subject to Section 2.4, ICO RELEASES,
ACQUITS, and FOREVER DISCHARGES Varco from the ICO Released Claims that have
accrued or may ever accrue to ICO.
 
2.4          (a)      Subject to Section 2.4(b), Varco agrees to INDEMNIFY,
DEFEND and HOLD ICO HARMLESS from all existing and future claims, demands,
theories of recovery, and causes of action, whether known or unknown, pending or
threatened, for any and all existing, future, known, and unknown damages and
remedies that arise out of, result from or are based upon the Varco Released
Claims that have been or that may later be asserted against ICO by any person,
entity, firm, or corporation, together with all reasonable costs, expenses, and
legal fees incurred in connection defending against the same.


(b)      The provisions of Sections 10.03 and 10.04 of the Purchase Agreement
are incorporated herein by reference for all purposes of the indemnification
provisions in this Section 2.4.


2.5      In the event of any demand, claim or cause of action made or brought
against ICO and/or Varco by a third party that falls within the scope of this
Agreement or the Purchase Agreement, ICO and Varco agree to reasonably cooperate
in the defense of such demand, claim or cause of action.
 
2.6      Sections 2.1, 2.2, 2.3 and 2.4 are hereinafter collectively referred to
as the Consideration.
 
2.7      THE RELEASES AND INDEMNITIES CITED ABOVE ARE SPECIFICALLY INTENDED TO
OPERATE AND BE APPLICABLE EVEN IF IT IS ALLEGED, CHARGED OR PROVEN THAT SOME OR
ALL OF THE CLAIMS OR DAMAGES RELEASED ARE SOLELY AND COMPLETELY OR PARTIALLY
CAUSED BY THE NEGLIGENCE, NEGLIGENCE PER SE, GROSS NEGLIGENCE, BREACH OF
WARRANTY, VIOLATION OF STATUTE OR COMMON LAW, STRICT LIABILITY, TRESPASS,
NUISANCE OR CONDUCT OF ANY TYPE BY ICO AND/OR VARCO AND/OR ANY THIRD PARTY.
 

-6-

--------------------------------------------------------------------------------



2.8      Varco and ICO acknowledge the receipt and sufficiency of the
Consideration by signing this Agreement. The payment of the Consideration is not
an admission of liability and may not be so construed. ICO and Varco deny any
liability and Varco and ICO acknowledge the disputed nature of the Released
Claims. Varco and ICO acknowledge that this Agreement is made as a compromise to
avoid further expense and to terminate for all time the controversy underlying
the Released Claims and to ensure that Varco and ICO have resolved the Released
Claims between them as of the date of this Agreement.
 
2.9      Varco and ICO agree that the Consideration is accepted in full
settlement of the Released Claims. Varco and ICO further acknowledge, represent,
warrant and agree that the releases stated above are general and unconditional
releases which are presently effective upon the execution of this instrument by
Varco and ICO. Varco and ICO expressly waive and assume the risk of any Released
Claims and damages resulting from the Released Claims that exist as of this date
or that may arise in the future including those that they do not know or suspect
to exist (whether through ignorance, oversight, error, negligence or otherwise)
and which, if known, would materially affect their decision to enter into this
Agreement.
 
2.10      Varco and ICO agree and covenant not to sue or prosecute each other
concerning the Released Claims or for any damages, directly or indirectly
arising from or in connection with the Released Claims. This covenant expressly
excludes suits to enforce obligations under this Agreement.
 
2.11      In return for the Consideration, Varco represents and warrants the
following to ICO:
 

 
(a)
Varco is correctly described in this Agreement;

 

 
(b)
Before executing this Agreement, Varco became fully informed of the terms,
contents, conditions, and effect of this Agreement;

 

 
(c)
Before executing this Agreement, the signatory for Varco obtained the
appropriate approval necessary to legally execute this Agreement;

 

 
(d)
The signatory to this Agreement, for or on behalf of Varco, is fully authorized
and legally competent to execute this Agreement and is a duly authorized
representative of Varco;

 

 
(e)
This Agreement is fully and forever binding on Varco, its successors, assigns
and shareholders;

 

 
(f)
No promise or representation of any kind has been made to Varco by ICO or anyone
acting for ICO, except as is expressly stated in this Agreement;

 

 
(g)
Except for the transfer of Varco, L.P.’s assets to National Oilwell Varco, L.P.,
Varco has not assigned, pledged, or in any other manner sold or transferred any
right, title, interest, or claim that arises out of the Agreement or Released
Claims;

 

-7-

--------------------------------------------------------------------------------




 
(h)
In entering this Agreement Varco has the benefit of the advice of lawyers of its
own choosing; and Varco enters this Agreement freely, by Varco’s own choice, and
judgment, and without duress or other influence;

 

 
(i)
Other than the Noticed Claims and the other Varco Released Claims (from which
ICO is being released in accordance with Section 2.2 above), Varco has no
current knowledge of any asserted or unasserted claims, demands or causes of
action against ICO in connection with the Purchase Agreement, the Assets, the
Excluded Assets or the Excluded Liabilities; and

 

 
(j)
Varco understands that this Agreement is a full, final and complete release of
ICO concerning the ICO Released Claims, and that the Consideration is the only
remuneration Varco shall receive from ICO as a result of the ICO Released
Claims.

 
2.12 In return for the promises in this Agreement, ICO represents and warrants
the following to Varco:
 

 
(a)
ICO is correctly described in this Agreement;

 

 
(b)
Before executing this Agreement, ICO became fully informed of the terms,
contents, conditions, and effect of this Agreement;

 

 
(c)
Before executing this Agreement, the signatory for ICO obtained the appropriate
approval necessary to legally execute this Agreement;

 

 
(d)
The signatory to this Agreement, for or on behalf of ICO, is fully authorized
and legally competent to execute this Agreement and is a duly authorized
representative of ICO;

 

 
(e)
This Agreement is fully and forever binding on ICO, its successors, assigns and
shareholders;

 

 
(f)
No promise or representation of any kind has been made to ICO by Varco or anyone
acting for Varco, except as is expressly stated in this Agreement;

 

 
(g)
ICO has not assigned, pledged, or in any other manner sold or transferred any
right, title, interest, or claim that arises out of the Agreement or All Claims;

 

 
(h)
In entering this Agreement ICO has the benefit of the advice of lawyers of its
own choosing; and ICO enters this Agreement freely, by ICO’s own choice, and
judgment, and without duress or other influence; and

 

 
(i)
ICO understands this is a full, final and complete release of Varco concerning
the Varco Released Claims, and that the Consideration is the only remuneration
ICO shall receive from Varco as a result of the Varco Released Claims.

 

-8-

--------------------------------------------------------------------------------



2.13      The terms of this Agreement and all references to monetary
consideration shall be kept CONFIDENTIAL and shall be disclosed only to the
parties to this Agreement and to their counsel and insurers, or in any judicial
or other dispute resolution proceeding between Varco and ICO. Varco and ICO
expressly recognize that this provision of confidentiality does not restrict the
disclosure of information concerning matters that have a probable adverse effect
upon the general public health or safety, or government, or that are otherwise
required to be disclosed by applicable law (including, without limitation,
securities laws and regulations) or stock exchange rule.
 
2.14      This Agreement and the documents executed herewith (the Joint Escrow
Certificate and the Note) constitute the entire agreement of the Parties and
supersede any prior understandings or written or oral agreements between the
Parties respecting the compromise and settlement of the Released Claims. No
variations, amendments, modifications or changes herein or hereof shall be
binding upon a Party unless set forth in a document duly and fully executed by
the Party. No Party has relied upon any agreement or representation not set
forth or referenced herein whether the same may be oral or in writing. However,
it is expressly provided that nothing contained herein shall in any way modify,
alter, release or change in any manner the Purchase Agreement, and any annex,
exhibit, schedule, or document executed or delivered in connection with the
Purchase Agreement except as expressly addressed in this Agreement.
 
2.15      The titles and headings of the articles, sections, and paragraphs of
this Agreement have been included only for convenience and reference and shall
not be construed to extend, limit, describe or define the substance of any
article, section or paragraph contained herein.
 
2.16      The invalidity or unenforceability in any particular circumstance of
any provision of this Agreement shall not extend beyond such provision or such
circumstance, and no other provision of this Agreement shall be affected
thereby.
 
2.17      The Parties covenant and agree to execute such other and further
instruments and documents as are necessary or convenient to effectuate and carry
out the purpose of this Agreement.
 
2.18      Varco and ICO each expressly warrant and represent and do hereby state
and represent that it has been made no promise or agreement by the other (which
is not expressed specifically within this Agreement) in executing this release.
Varco and ICO each separately and expressly warrant that it is not relying upon
any statement or representation of any agent of the parties being released
hereby. Varco and ICO each separately represents that it is relying on its own
judgment and has been represented by legal counsel in this matter. Its legal
counsel has read and explained the entire contents of this Settlement Agreement
as well as the legal consequences of this document.
 
2.19      Each Party hereto shall bear its own attorneys’ fees, costs, and
expenses.
 
2.20      The Parties expressly agree that this Agreement is executed and
delivered and is intended to be performed in Harris County, Texas, and that the
laws of the State of
 

-9-

--------------------------------------------------------------------------------



Texas shall govern the validity, construction, enforcement, and interpretation
of this Agreement, unless otherwise specified herein.
 
2.21      Nothing in this Agreement shall be construed to prevent Varco and ICO
from seeking to enforce the terms of this Agreement.
 
2.22      Time shall be deemed of the essence.
 
2.23      No waiver shall be deemed to be made by any party of any of their
rights hereunder unless the same shall be in writing and signed by the Party to
be charged therewith, and each waiver, if any, shall be a waiver only with
respect to the specific instance involved and shall in no way impair the rights
of the waiving Party or the obligations of the other Party in any other respect
at any other time.
 
2.24      This Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument representing the Agreement.
 
2.25      This Agreement does not create any rights in any third person and
nothing contained herein shall be deemed to establish any rights or benefits for
any third person. No person not a Party to this Agreement has any “third party
beneficiary” or other rights hereunder.
 
2.26      Within seven (7) days of receipt of the date of this Agreement, Varco
shall file a dismissal, with prejudice, of the proceeding styled Varco, L.P., et
al vs. ICO, Inc., et al, in the 11th Judicial District Court of Harris County,
Texas, with each such party to bear its own costs and attorneys’ fees.
 
2.27      In this Agreement, the singular includes the plural, and vice versa;
likewise, the disjunctive includes the conjunctive, and vice versa.
 

-10-

--------------------------------------------------------------------------------



EXECUTED in multiple counterparts, on the dates as noted below.
 

 
National Oilwell Varco, Inc.
             
By
     /s/ Clay Williams
               
Clay Williams
   
[Print Name]
         
Sr. VP & CFO
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 





This instrument was acknowledged before me by Clay Williams on this 21st day of
November, 2006.



 
      /s/ Jennifer A. Arnaud
 
Notary Public in and for the State of Texas
JENNIFER A. ARNAUD
NOTARY PUBLIC, STATE OF TEXAS
MY COMMISSION EXPIRES
NOV. 30, 2009
 




-11-

--------------------------------------------------------------------------------





 

 
Varco, L.P.
             
By
      /s/ Clay Williams
               
Clay Williams
   
[Print Name]
         
Sr. VP & CFO
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 





This instrument was acknowledged before me by Clay Williams on this 21st day of
November, 2006.



 
      /s/ Jennifer A. Arnaud
 
Notary Public in and for the State of Texas
JENNIFER A. ARNAUD
NOTARY PUBLIC, STATE OF TEXAS
MY COMMISSION EXPIRES
NOV. 30, 2009
 




-12-

--------------------------------------------------------------------------------





 

 
Varco Coating Ltd., n/k/a Varco Shearer, Inc.
             
By
      /s/ Clay Williams
               
Clay Williams
   
[Print Name]
         
Sr. VP & CFO
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 





This instrument was acknowledged before me by Clay Williams on this 21st day of
November, 2006.



 
      /s/ Jennifer A. Arnaud
 
Notary Public in and for the State of Texas
JENNIFER A. ARNAUD
NOTARY PUBLIC, STATE OF TEXAS
MY COMMISSION EXPIRES
NOV. 30, 2009
 








-13-

--------------------------------------------------------------------------------





 

 
National Oilwell Varco, L.P.
             
By
      /s/ Clay Williams
               
Clay Williams
   
[Print Name]
         
Sr. VP & CFO
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 





This instrument was acknowledged before me by Clay Williams on this 21st day of
November, 2006.



 
      /s/ Jennifer A. Arnaud
 
Notary Public in and for the State of Texas
JENNIFER A. ARNAUD
NOTARY PUBLIC, STATE OF TEXAS
MY COMMISSION EXPIRES
NOV. 30, 2009
 








-14-

--------------------------------------------------------------------------------





 

 
ICO, Inc.
             
By
      /s/ Jon C. Biro
               
Jon C. Biro
   
[Print Name]
         
Chief Financial Officer & Treasurer
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 





This instrument was acknowledged before me by Jon C. Biro on this 21st day of
November, 2006.



 
      /s/ Dana Bain
 
Notary Public in and for the State of Texas
     
DANA BAIN
Notary Public, Stae of Texas
My Commission Expires
March 21, 2009








-15-

--------------------------------------------------------------------------------





 

 
ICO Global Services, Inc..
             
By
      /s/ Robert D. Miller
               
Robert D. Miller
   
[Print Name]
         
V.P. and Treasurer
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF New Jersey
§
   
§
 
COUNTY OF Warren
§
 





This instrument was acknowledged before me by Robert D. Miller on this 21st day
of November, 2006.



 
      /s/ Linda Buck
 
Notary Public in and for the State of New Jersey
     
LINDA BUCK
NOTARY PUBLIC OF NEW JERSEY
My commission Expires Aug. 12, 2009









 

-16-

--------------------------------------------------------------------------------






 
ICO Worldwide, L.P., f/k/a ICO Worldwide, Inc...
             
By
      /s/ Jon C. Biro
               
Jon C. Biro
   
[Print Name]
         
Manager of Worldwide GP, LLC, General
Partner of ICO Worldwide, L.P.
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 







This instrument was acknowledged before me by Jon C. Biro on this 21st day of
November, 2006.



 
      /s/ Dana Bain
 
Notary Public in and for the State of Texas
     
DANA BAIN
Notary Public, Stae of Texas
My Commission Expires
March 21, 2009





 

-17-

--------------------------------------------------------------------------------






 
The Innovation Company, S.A. de C.V.
             
By
      /s/ Jon C. Biro
               
Jon C. Biro
   
[Print Name]
         
President
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Harris
§
 







This instrument was acknowledged before me by Jon C. Biro on this 21st day of
November, 2006.



 
      /s/ Dana Bain
 
Notary Public in and for the State of Texas
     
DANA BAIN
Notary Public, Stae of Texas
My Commission Expires
March 21, 2009





 

-18-

--------------------------------------------------------------------------------






 
ICO Worldwide (U.K.) Ltd.
             
By
      /s/ Susan Finch
               
Susan Finch
   
[Print Name]
         
Managing Director
   
[Print Title]
         
November 21, 2006
   
Date
     
THE STATE OF Texas
§
   
§
 
COUNTY OF Galveston
§
 





This instrument was acknowledged before me by Susan Finch on this 21st day of
November, 2006.



 
      /s/ Patty Ovalle
 
Notary Public in and for the State of Texas
PATTY OVALLE
MY COMMISSION EXPIRES
August 7, 2007
     


 
-19-